On May 12, 1931, the Secretary of Banking took possession, as Receiver, of Carbondale Miners and Mechanics Savings Bank, on November 13, 1931, determined to liquidate its affairs, and on January 3, 1944, made an assessment on the stockholders in order to enforce their statutory liability. In the present action against one of the stockholders the affidavit of defense alleged that during the entire thirteen years which elapsed between the time when the Secretary took possession and the time when he made the assessment and demand for payment it was apparent that, because of the great excess of liabilities over assets, such an assessment would be inevitable; therefore it was claimed that the delay in making the demand was unreasonable and the Statute of Limitations was a bar to the action. The court held the affidavit of defense insufficient and gave judgment for plaintiff.
The question involved is ruled, and determined adversely to defendant, by the decision this day rendered in the case ofFreeman, Secretary of Banking, v. Rogal, 351 Pa. 266.
Judgment affirmed. *Page 281